UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY Investment Company Act file number 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of Registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Dechert LLP 1treet, N.W. Washington, D.C. 20006 Thomas S. White Thomas White International, Ltd. 440 South LaSalle Street Chicago, Illinois 60605-1028 Registrant's telephone number, including area code: (312) 663-8300 Date of fiscal year end: October 31 Date of reporting period: 01/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments THOMAS WHITE AMERICAN OPPORTUNITIES FUND Investment Portfolio January 31, 2011 Sector Issue Shares Value Common Stocks (99.0%) Aerospace (1.4%) Alliant Techsystems L-3 Communications Banking (4.3%) BOK Financialcorp Commerce Bancshares M&T Bank Corp Building (0.8%) Armstrong World Capital Goods (2.8%) Harsco Corp Parker Hannifin Chemicals (1.4%) CF Industries Holdings Consumer Durable (1.7%) Thor Industries Toro Co Consumer Retail (5.1%) American Eagle Outfitters BJ's Wholesale Club Gamestop Corp Macy's Inc Ross Stores Consumer Staples (5.9%) Conagra Inc Dr Pepper Snapple Jm Smucker Company Nu Skin Enterprises Reynolds American Energy (6.2%) Oil States Intl Inc Seacor Holdings Unit Valero Energy Financial Diversified (11.5%) Ameriprise Financial HCP Inc Health Care Reit Inc Nationwide Health Pr Realty Income Corp Senior Housing Prope T Rowe Price Group Ventas Inc Forest & Paper (1.2%) Intl Paper Health Care (8.4%) Bio-Rad Labs Edwards Lifesciences Express Scripts Inc Humana Inc Schein Henry Inc St. Jude Medical Inc Watson Pharmaceuticals Industrial (6.4%) Crane Co Eaton Corp KBR Inc Sealed Air Corp SPX Corp Crane Co Insurance (5.5%) Allied World Assurant Inc Partnerre Hldgs Ltd Torchmark Corp. Metals (2.5%) AK Steel Schnitzer Steel Steel Dynamics Services (12.0%) Autonation Inc Corrections Corp Of America Discovery Communication FTI Consulting Liberty Global Inc C Meredith Corp Murphy Oil Royal Caribbean Washington Post Class B WW Grainger Inc Technology (12.2%) Accenture Plc Avnet Inc Avx Corp Computer Sciences Dst Systems Inc Fiserv Corp Harris Corp Lexmark Intl Group Natl Semiconductor Zebra Tech Cl A Transportation (0.4%) Southwest Airlines Telecommunications (2.0%) Virgin Media Utilities (7.4%) Alliant Energy Corp CMS Energy Corp Edison International Nisource Inc Southern Union Total Common Stocks (Cost $18,290,176) See Notes to Financial Statements Short-Term Obligations (1.1%) Principal Amount American Family Variable Demand Note 0.10%, due 03/21/2011 Cash Total Short-Term Obligations (Cost $260,336) Total Investments: 100.1% (Cost $18,550,512) Other Assets, Less Liabilities: (0.1)% Total Net Assets: 100.0% THOMAS WHITE EMERGING MARKETS FUND Investment Portfolio January 31, 2011 Country Issue Industry Shares Value COMMON STOCKS: 97.5% AUSTRIA: 0.9% Vienna Insurance+ Insurance BRAZIL: 15.5% Banco Do Brasil Sa Banking Brookfield Incorporacoes Building Cia Paranaense Energia ADR # Utilities Cia Saneamento Basic ADR Utilities Cia Siderurgica Naci ADR # Metals Comp De Bebidas Adr Consumer Staple Diagnosticos Da Amer Health Care Edp Energias Do Bras Utilities Itausa-Investimentos Banking Localiza Rent A Car Services Natura Cosmeticos Sa Consumer Staple Petroleo Brasileiro ADR # Energy Sul America Sa Units Insurance Totv Sa Technology Vale Sa Adr # Metals CHILE: 1.4% Banco Santander Chile ADR # Banking CHINA: 12.5% Anhui Conch Cement Co+ Building Bank Of China Ltd+ Banking Bank Of Communicatio+ Banking China Petroleum & Chemical+ Energy China Resources Power+ Utilities Cnooc Ltd+ Energy Dongfeng Motor Grp+ Consumer Durables Shandong Weigao Grp+ Health Care Sinopharm Group Co+ Health Care Weichai Power Co Ltd+ Capital Goods COLUMBIA: 0.4% Inversiones Argos Sa Building CZECH REPUBLIC: 1.2% Philip Morris Cr As+ Consumer Staple EGYPT: 0.3% Commercial Intl Bank+ Banking HONG KONG: 7.3% Cathay Pacific+ Transportation China Mobile Hk Ltd+ Communication Jardine Strategic+ Financial Div. Kingboard Chemicals+ Chemicals Renhe Commercial Holdings+ # Financial Div. Swire Pacific Ltd+ Financial Div. HUNGARY: 0.5% Mol Hungarian Oil And Gas+ Energy INDIA: 6.4% Doctor Reddy's Lab # Health Care HDFC Bank Ltd Adr # Banking ICICI Bank Ltd Adr # Banking Infosys Tech Adr # Technology Larsen & Toubro Gdr+ Capital Goods Tata Motors Ltd Adr Consumer Durables INDONESIA: 5.1% Astra Argo Lestari+ Consumer Staple Astra Intl Tbk Pt+ Consumer Durables Bank Mandiri Tbk+ Banking Gudang Garam Tbk Pt+ Consumer Staple Indo Tambangraya+ Metals United Tractors Ord+ Capital Goods KOREA: 11.5% Dongbu Insurance Co+ Insurance Gs Holdings+ Services Honam Petrochemical+ Chemicals Hyosung Corporation+ Consumer Retail Hyundai Marine & Fire+ Insurance KT Corp Adr # Communication LG Corp+ Industrial LG Display Co Ltd Adr # Technology LG Innotek Co Ltd+ Technology Samsung Electronic GDR+ # Technology Samsung Securities + Financial Div. SK Innovation Co Ltd+ Energy MALAYSIA: 2.0% Ammb Holdings Bhd+ Banking Genting Malaysia Bhd+ Services YTL Corporation Bhd+ Industrial MEXICO: 6.3% America Movil Sab Communication Coca-Cola Femsa Consumer Staple Grupo Mexico Sab Metals Industrias Penoles Metals Mexichem Sab De Cv Chemicals Walmart De Mexico # Consumer Retail MOROCCO: 0.6% Attijariwafa Bank+ Banking PHILIPPINES: 0.8% Philippines Long Distance+ Communication POLAND: 1.1% Grupa Lotos Sa+ Energy Kghm Polska Miedz Sa+ Industrial RUSSIA: 7.4% Lukoil Oao Spons Adr+ Energy Oao Gazprom Gdr+ Energy Severstal Gdr+ Metals Tatneft Gdr+ Energy VTB Bank Ojsc Gdr+ Banking SINGAPORE: 1.4% Overseas Chinese Bank+ Banking SOUTH AFRICA: 9.4% African Rainbow Minerals+ Metals Anglogold Ashanti+ Metals Aspen Pharmacare+ Health Care Gold Field Ltd+ Metals Mmi Holdings Ltd+ Insurance Mtn Group Ltd+ Communication Naspers Ltd+ Services Remgro Ltd+ Industrial Sasol Ltd+ Energy Shoprite Holdings+ Consumer Retail Tiger Brands+ Consumer Staple TAIWAN: 0.9% Chinatrust Financial+ Banking Pou Chen+ Consumer Retail THAILAND: 1.6% Krung Thai Bank+ Banking PTT Exploration & Production+ Energy TURKEY: 1.3% Akbank Tas+ Banking Haci Omer Sabanci Hl+ Industrial Koc Holdings+ Industrial Turkiye Garanti Bank+ Banking UNITED KINGDOM: 1.2% Standard Chartered+ Banking UNITED STATES: 0.2% Credicorp Ltd Financial Div. Total Common Stocks (Cost $29,248,627) SHORT TERM OBLIGATIONS: 20.7% Principal Amount Northern Institutional Treasury Fund HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Obligations (Cost $6,211,014) Total Investments 118.2% (Cost $29,937,323) Other Assets, Less Liabilities: (18.2)% Total Net Assets: 100.0% # All or a portion of securities on loan at January 31, 2011. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security THOMAS WHITE INTERNATIONAL FUND Investment PortfolioJanuary 31, 2011 Country Issue Industry Shares Value COMMON STOCKS: 97.5% AUSTRALIA: 3.5% Aust & NZ Banking Group+ Banking Coca-Cola Amatil Ltd+ Consumer Staple Bhp Billiton+ Metals Newcrest Mining Ltd+ Metals Incitec Pivot Ltd+ Chemicals Woolsworths Ltd+ Consumer Retail Metcash Ltd+ Consumer Retail Vienna Insurance+ Insurance AUSTRIA: 1.1% OMV AG+ Energy Erste Group Bank AG+ Banking BRAZIL: 5.2% Brookfield Incorpora Building Cia De Bebidas Das A Consumer Staple Cia Saneamento Basic Utilities Cia Vale Do Rio Doce Metals Diagnosticos Da Amer Health Care Itau Unibanco Multip Banking Itausa-Investimentos Banking Petroleo Brasileir Energy CANADA: 6.7% Alimentation Couche Consumer Retail Bank Nova Scotia Banking Canadian National Rw Transportation Canadian Ntrl Resour Energy Canadian Pacific Rwy Transportation Enbridge Inc # Utilities Metro Inc -A Consumer Retail Nexen Inc Energy Rogers Communication (NYSE listed) # Services Rogers Communication (TSX listed) # Services Royal Bank Of Canada Banking Silver Wheaton Corp Metals Teck Resources Ltd-B Metals CHINA: 3.9% Bank Of Communication+ Banking China Petroleum & Chemical Corp+ Energy China Resources Power+ Utilities Cnooc Ltd+ Energy Dongfeng Motor Group+ Consumer Durables Ind & Comm Bk Of China+ Banking CZECH REPUBLIC: 0.5% Philip Morris Cr As+ Consumer Staple FINLAND: 2.5% Kesko Oyj- B Shs+ Consumer Retail Pohjola Bank Plc+ Banking Sampo A Ord+ Insurance FRANCE: 3.9% Bnp Paribas+ Banking Christian Dior+ Consumer Retail Sanofi-Aventis+ Health Care Schneider Electric+ # Industrial GERMANY: 6.5% BASF+ Chemicals Beyersche Motoren Werks+ Consumer Durables Deutsche Bank Ag+ Banking Hannover Rueckvers+ # Insurance Hochtief Ag+ Building Muenchener Rueckver+ Insurance RWE AG+ # Utilities SAP AG+ Technology United Internet Ag+ Technology HONG KONG: 4.6% Cathay Pacific+ Transportation Cheung Kong+ Financial Div. China Mobile Hk Ltd+ Communication Jardine Strategic+ # Financial Div. Kingboard Chemicals+ Chemicals Swire Pacific Ltd+ Financial Div. INDIA: 1.3% Infosys Tech ADR # Technology Doctor Reddy's Lab ADR # Health Care INDONESIA: 2.3% Bank Negara Indonesi+ Banking Gudang Garam Tbk Pt+ Consumer Staple Indo Tambangraya+ Metals United Tractors Ord+ Capital Goods ISRAEL: 1.2% Delek Group Ltd+ Financial Div. Teva Pharma Adr Health Care ITALY: 0.9% Eni Spa+ Energy JAPAN: 11.5% Brother Industries+ Technology Daiwa Securities+ Financial Div. Eisai Co+ # Health Care Fuji Electric Holdings+ # Capital Goods Fuji Heavy Industries+ Consumer Durables Hankyu Hanshin Holdings+ Transportation Kobe Steel Ltd+ Metals Konami Corp+ Technology Kyushu Electric Power+ Utilities Meiji Holdings Co+ Consumer Staple Nippon Electric Glass+ Chemicals Nissan Motor Company+ Consumer Durables NTT+ Communication Osaka Gas Co Ltd+ Utilities Sankyo Co Gunma+ Services Softbank Corp+ Financial Div. Sumitomo Corp+ Industrial Sumitomo Mitsui Financial+ Banking Suzuken Co Ltd+ Consumer Retail Yamada Denki Co Ltd+ Consumer Retail KOREA: 4.8% Dongbu Insurance Co+ Insurance Gs Holdings+ Services Honam Petrochemical+ Chemicals Hyosung Corporation+ Consumer Retail Samsung Electronics+ Technology S-Oil Corp+ Energy MALAYSIA: 0.6% Hong Leong Bank Bhd+ Banking Petronas Dagangan+ Energy MEXICO: 3.0% America Movil Sab Communication Grupo Financiero Bank # Financial Div. Grupo Mexico Sab Metals Industrias Penoles Metals Walmart De Mexico # Consumer Retail NETHERLANDS: 1.9% Aperam+ # Metals Arcelormittal NL+ # Metals Unilever Nv-Cva+ Consumer Staple NORWAY: 0.6% Marine Harvest+ # Consumer Staple POLAND: 0.4% Grupa Lotos Sa Energy RUSSIA: 1.5% Oao Gazprom Gdr+ Energy Tatneft Gdr+ Energy SINGAPORE: 3.0% Jardine Cycle & Carriage+ Consumer Retail United Overseas Bank+ Banking Singapore Telecom+ Communication Keppel Corp Ltd+ Industrial SOUTH AFRICA: 3.2% Anglogold Ashanti+ Metals Aspen Pharmacare+ Health Care Gold Field Ltd+ Metals Mmi Holdings Ltd+ Insurance Remgro Ltd+ Industrial Shoprite Holdings+ Consumer Retail Tiger Brands+ Consumer Staple Woolworths Holdings+ Consumer Retail SPAIN: 4.7% Banco Santander Sa+ # Banking Criteria Caixacorp+ Financial Div. Repsol+ Energy Telefonica Sa+ Communication SWEDEN: 2.1% Alfa Laval Ab+ Capital Goods Atlas Copco+ Capital Goods Securitas Ab- B Shs+ Services SWITZERLAND: 3.0% Baloise Holdings AG+ Insurance Julius Baer Group+ Financial Div. Novartis+ Health Care TAIWAN: 0.3% Pou Chen+ Consumer Retail THAILAND: 1.0% Adanced Info Service+ Communication Bangkok Bank Public+ Banking Electricity Generati+ Utilities Glow Energy Pcl+ Utilities Ptt Explor & Prod Pu+ Energy TURKEY: 0.6% Haci Omer Sabanci Hl+ Industrial Koc Holdings+ Industrial UNITED KINGDOM: 10.5% Anglo American Plc+ Metals Astrazeneca Plc+ Health Care Bhp Billiton Plc+ Metals British Am Tobacco+ Consumer Staple Compass Group Plc+ Services G4S Plc+ Services Imperial Tobacco+ Consumer Staple National Grid Plc+ Utilities Rio Tinto Plc Adr # Metals Royal Dutch Shell B+ Energy Schroders Plc+ Financial Div. Standard Chartered+ Banking Tate & Lyle Plc+ Consumer Staple Vedanta Resources Pl+ # Metals UNITED STATES: 0.7% Philip Morris Intl Consumer Staple Total Common Stocks (Cost $415,298,022) SHORT TERM OBLIGATIONS: 7.5% Principal Amount The Northern Trust Company Eurodollar Time Deposit0.00%, due 02/01/10 HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Obligations (Cost $39,188,008) Total Investments 105.0% (Cost $426,016,460) Other Assets, Less Liabilities: (5.0)% Total Net Assets: 100.0% # All or a portion of securities on loan at January 31, 2011. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security Item 2. Controls and Procedures. (a) Based on an evaluation of Registrant's Disclosure Controls and Procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) (the "Disclosure Controls"), as of a date within 90 days prior to the filing date (the "Filing Date") of this Form N-Q (the "Report"), the Registrant's principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the Filing Date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Filed as exhibits herewith are separate certifications for Registrant's principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LORD ASSET MANAGEMENT TRUST By: /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date:March 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date: March 25, 2011 By: /s/ David M. Sullivan II David M. Sullivan II Treasurer (Principal Financial Officer) Date: March 25, 2011
